Citation Nr: 0305507	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Esquire


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from July 1946 to 
July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part denied 
service connection for a basal cell carcinoma due to 
radiation exposure.

This matter and other issues were previously denied by the 
Board in a March 26, 2000 decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).

By Order of the CAVC dated December 28, 2000, the Board's 
March 26, 1999, decision as it pertained to the other issues, 
was vacated and remanded to the Board for review and 
compliance with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

By Order of the CAVC dated March 23, 2001, the Board's March 
26, 1999, decision as it pertained to the denial of service 
connection for basal cell carcinoma due to radiation 
exposure, was also vacated and remanded to the Board for 
review and compliance with the newly enacted VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In a September 2001 decision, the Board disposed of the other 
issues and remanded the remaining issue of entitlement to 
service connection for basal cell carcinoma due to radiation 
exposure to the RO for further development.  Such development 
was accomplished and the matter has been returned to the 
Board for further review.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

While this matter was pending at the RO following the Board's 
September 2001 remand, the RO furnished an October 2002 
supplemental statement of the case (SSOC), that notified the 
veteran of its continued denial of his claim for service 
connection for basal cell carcinoma due to radiation 
exposure.  

On October 30, 2002 the veteran submitted a written response 
to the RO's SSOC which stated that he desired either a 
hearing before a before a traveling Veterans Law Judge 
(formerly referred to as "Board Member") either sitting at 
the RO or via a videoconference hearing held at the RO.  

Pursuant to this response, the RO sent the veteran a letter 
dated on January 7, 2003 that acknowledged receipt of his 
hearing request and notified him as to his hearing options.  
This letter asked the veteran to elect whether he preferred 
to have a hearing before a before a traveling Veterans Law 
Judge sitting at the RO, or whether he preferred to testify 
before a Veterans Law Judge via a videoconference hearing 
held at the RO.  This letter also informed him that he could 
choose to withdraw such a hearing request.  The letter 
advised the veteran that he had 30 days to submit his 
response to the RO.

On January 17, 2003, prior to the expiration of the response 
period, this case was transferred to the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing. 38 U.S.C.A. § 7107 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.


The veteran's request for the opportunity to provide oral 
testimony before a Veterans Law Judge remains outstanding.  
As the RO prematurely returned this case to the Board prior 
to the expiration of the 30-day period, the RO could also be 
in possession of correspondence that would further clarify 
the nature of the veteran's hearing request.  

The Board observes that recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2002).  The 
request for a Board hearing at the RO is such a matter.  See 
Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting one 
such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3,159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on    
the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ascertain whether the 
veteran submitted any written 
correspondence that clarifies whether he 
desires to provide oral testimony before 
a Veteran's Law Judge either in person at 
the RO or at a videoconference at the RO 
within 30 days that the January 7, 2003 
hearing clarification letter was sent to 
his address.  

3.  In accordance with the veteran's 
request, the RO should take appropriate 
action to schedule him for a personal 
hearing(s) of his choosing.  If the 
veteran failed to clarify his hearing 
request, and has not submitted a signed 
statement requesting withdrawal of his 
hearing request, the RO should proceed to 
schedule the veteran for a Travel Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the 
hearing(s) and any correspondences from 
the veteran regarding his hearing request 
should be placed in the record.

4.  The appellant should be requested to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


